DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 3 is cancelled. Claim 1 is amended. Claims 1 and 11 are independent claims. Claims 11-20 are withdrawn. Claims 1, 2 and 4-10 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. While reciting “the first metal M1 has a melting point of 1600 degrees (°C) or less” in claim 4, “the first metal M1 has a melting point of 1500 degrees (°C) or less” in claim 5, and “the first metal M1 is nickel (Ni)” in claim 10, claims 4, 5 and 10 does not further limit the parent claim by providing an additional limitations; the parent claim 1 recites “the first metal is nickel (Ni)”. A melting point of nickel is an inherent property of nickel (the melting point of nickel being 1453 degree C, for example . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki et al (JP 2008100890 A, machine translation, “Kusunoki”) in view of Katsunori Danno (US 20160230309 A1, “Danno”).
Regarding claim 1, Kusunoki (entire document) teaches a silicon-based molten composition used for a solution growth method for forming a silicon carbide single crystal comprising a Si-Al-M alloy (M comprising metal Mn (a first metal) and Ti (second metal M2), Al being third metal M3) (abstract, 0021, 0050, 0052-0053 and claim 1).
It is noted that the instant claim recites 0.3 ≤ a ≤ 0.8, 0.1 ≤  b ≤  0.5, 0.01 < c ≤ 0.3, 0.01 ≤ d ≤ 0.2, e.g., the contents of Si, the first metal (Ni), the second metal (Sc or Ti), and the third metal (Al or Ga) satisfy 0.3 ≤ [Si] ≤ 0.8, 0.1 ≤ M1([Ni]) ≤ 0.5, 0.01 < M2([Sc] or [Ti]) ≤ 0.3 and 0.01 ≤ M3([Al] or [Ga]) ≤ 0.2; therefore, 0.125 ≤ [Ni]/[Si] ≤ 1.67, 0.0125 < [Ti]/[Si] ≤ 1 and 0.0125 ≤ [Al]/[Si] ≤ 0.67.
Kusunoki (0051-0053 and claim 2) teaches that the solution has a Mn content, a Ti content and an Al content satisfying the following formulas 0.1 ≤ [Mn]/([Mn]+[Si]) ≤ 0.7, 0.1 ≤ [Ti]/([Ti]+[Si]) ≤ 0.25, and 0.01 ≤ [Al]/ ([Al]+[Si]) ≤ 0.7 (0051-0053 and claim 2); after simplifying the inequalities above, the Mn content (first metal), the Ti content (second metal) and the Al content (third metal) satisfy 1/9 ≤ [Mn]/[Si] ≤ 7/3, 1/9 ≤ [Ti]/[Si] ≤ 1/3, and 1/99 ≤ [Al]/[Si] ≤ 7/3, e.g., 0.11 ≤ [Mn]/[Si] ≤ 2.33, 0.11 ≤ [Ti]/[Si] ≤ 0.33, and 0.01 ≤ [Al]/[Si] ≤ 2.33, overlapping the instantly claimed the relative content of a, b, c, d and a+b+c+d = 1. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Kusunoki teaches the metal Mn (first metal) as addressed above, but does not explicitly that the first metal is Ni. However it is known that either Ni or Mn is suitable to be presented in the or solution for forming silicon carbide single crystal as taught by Danno (0144), e.g., Ni and Mn are functional equivalents. Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Kusunoki with metal Ni of Danno as an alternative to metal Mn in order to provide a suitable silicon based solution for growing silicon carbide single crystal having low dislocations and defects (Danno abstract and 0144). Further, it is well-settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
As addressed above, Kusunoki/Danno teaches that the solution has the Ni content, the Ti content and the Al content satisfying 0.11 ≤ [Ni]/[Si] ≤ 2.33, 0.11 < [Ti]/[Si] ≤ 0.33, and 0.01 ≤ [Al]/[Si] ≤ 2.33; apparently the instantly claimed “the content of the first metal M1 (Ni) is higher than the content of the second metal M2 (Ti), and the content of the second metal M2 (Al) is higher than the content of the third metal M3” is within the teachings of Kusunoki/Danno.
Kusunoki/Danno further teaches that the grown SiC single crystal having a large diameter can be used as a seed crystal to produce a SiC bulk single crystal by the liquid phase growth method (Kusunoki 0080 and claim 1), meeting the instantly limitation “forming a silicon carbide single crystal by using a silicon carbide seed crystal” recited in the preamble of the instant claim. Also, when reading the preamble in the context of the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claim 2, as addressed above, Kusunoki/Danno teaches that the solution has the Mn content, the Ti content and the Al content satisfying 0.11 ≤ [Ni]/[Si] ≤ 2.33, 0.11 ≤ [Ti]/[Si] ≤ 0.33, and 0.01 ≤ [Al]/[Si] ≤ 2.33. It is noted that the instant claim recites that a is 0.4 to 0.7, b is 0.2 to 0.4, c is 0.05 to 0.2, d is 0.01 to 0.1, e.g., the contents of Si, the first metal (Ni or Mn), the second metal (Sc or Ti), and the third metal (Al or Ga) satisfy 0.4 ≤ [Si] ≤ 0.7, 0.2 ≤ M1([Ni]) ≤ 0.4, 0.05 ≤ M2([Sc] or [Ti]) ≤ 0.2 and 0.01 ≤ M3([Al] or [Ga]) ≤ 0.1; therefore, 0.286 ≤ [Ni]/[Si] ≤ 1, 0.07 ≤ [Ti]/[Si] ≤ 1 and 0.014 ≤ [Al]/[Si] ≤ 0.25; the teachings of the Ni (Mn) content, Ti content, and Al content overlap the instantly claimed the relative content of a, b, c, d. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). 
Regarding claims 4, 5, 6, 7, 8 and 9, Kusunoki/Danno teaches that the first metal is Ni, the second metal is Ti and the third metal is Al, the same metals as instantly recited in parent claim 1; it is reasonably expected that “the first metal M1 has a melting point of 1600 degrees (ºC) or less” as in claim 4, “the first metal M1 has a melting point of 1500 degrees (ºC) or less” as in claim 5, “the second metal M2 has a melting point of 1800 degrees (ºC) or less” as in claim 6, “the second metal M2 has a melting point of 1700 degrees (ºC) or less” as in claim 7, “the third metal M3 has a melting point of 800 degrees In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II.
Regarding claim 10, Kusunoki/Danno teaches the first metal is Ni, the second metal is Ti and the third metal is Al, as addressed above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2 and 4-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of patent number US 11203818 (previously co-pending Application No. 16/494523 (‘523) in view of Katsunori Danno (US 20160230309 A1, “Danno”). Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between prima facie obvious (MPEP 2144.06). Therefore it would have been obvious that one of ordinary skill prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that “Kusunoki is completely silent regarding nickel and fails to teach or suggest using the same” have been considered, but not found persuasive. It is noted that Kusunoki teaches the metal Mn (first metal), but does not explicitly that the first metal is Ni. However it is known that either Ni or Mn is suitable to be presented in the or solution for forming silicon carbide single crystal as taught by Danno (0144), e.g., Ni and Mn are functional equivalents. Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Kusunoki with metal Ni of Danno as an alternative to metal Mn in order to provide a suitable silicon based solution for growing silicon carbide single crystal having low dislocations and defects (Danno abstract and 0144). Further, it is well-settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07. It is also well established that one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/           Primary Examiner, Art Unit 1714